Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-6, 10, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinn et al. (US 8409233), cited in IDS.
Regarding claim 1, Chinn discloses an electrode lead 7 configured to be implanted in or adjacent to a tissue associated with control of the lumbar spine (Fig. 1A,1B, column 5 lines 17-26, Typical implants of a Spinal Cord Stimulation (SCS) system in a patient are shown in FIG. 1A and in FIG. 1B. The SCS system is comprised of at least one electrode, an electrode lead extension, and an Implantable Pulse Generator. The electrode and IPG cannot be co-located because electrode must be located at the stimulation site), the electrode lead having a proximal end and a distal 
With respect to claim 2, Chinn discloses the pulse generator 8 is configured to be implanted at an end of the subcutaneous passage (column 5 lines 28-36, a tool is typically used to create a subcutaneous tunnel through the body tissue from the site of the electrode lead spinal column exit to the IPG. Once the tunnel has been created, the lead extension connector and attached electrode lead extension are carried back 
With respect to claim 5, Chinn discloses the tunneler tip 68 is selected from group comprising a bullet-shaped tunneler tip 68 and a facet-shaped tunneler tip 52 (Figs. 11, 12, 12A, 13).
Concerning claim 6, Chinn discloses an outer diameter of the sheath 74 is equal to an outer diameter of the tunneler tip 68 (Fig. 17, column 9 lines 24-26).
Concerning claim 10, Chinn implanting the distal end of the electrode lead at a first incision site so that the one or more electrodes are disposed to electrically stimulate tissue associated with control of the lumbar spine (Fig. 1A, 1B, column 5 lines 17-26, Typical implants of a Spinal Cord Stimulation (SCS) system in a patient are shown in FIG. 1A and in FIG. 1B. The SCS system is comprised of at least one electrode, an electrode lead extension, and an Implantable Pulse Generator. The electrode and IPG cannot be co-located because electrode must be located at the stimulation site); selecting a tunneler 68, 120 comprising an elongated shaft 136, having a threaded distal portion 70, a proximal end having a handle 121, and a tunneler tip 68 removably coupled to a threaded distal portion 70 (Fig. 23B, Column 11 lines 46-51); sliding the threaded distal portion though a lumen of a sheath such that the sheath is disposed on the elongated shaft between the stopper and the threaded distal portion of the tunneler (Fig. 17, column 9 lines 24-26); coupling the tunneler tip 68 to the threaded distal portion 70 of the tunneler (Fig. 23B, Column 11 lines 46-51), tunneling the tunneler, subcutaneously between a first incision site and a second incision site to create a 
Concerning claim 15, Chinn discloses stimulating, via the one or more electrodes, the tissue associated with control of the lumbar spine to cause muscle contraction (Fig. 1A,1B, column 5 lines 17-26).
With respect to claim 17, Chinn discloses the tunneler tip 68 is selected from group comprising a bullet-shaped tunneler tip 68 and a facet-shaped tunneler tip 52 (Figs. 11, 12, 12A, 13).
Regarding claim 18, Chinn discloses an outer diameter of the sheath 74 is equal to an outer diameter of the tunneler tip 68 (Fig. 17, column 9 lines 24-26).
Concerning claim 19, Chinn discloses coupling the proximal end of the electrode lead to a pulse generator and implanting the pulse generator at the second incision site (column 5 lines 28-36, a tool is typically used to create a subcutaneous tunnel through the body tissue from the site of the electrode lead spinal column exit to the IPG. Once the tunnel has been created, the lead extension connector and attached electrode lead extension are carried back through the tunnel and removably attached (e.g., plugged .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-9, 11-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinn et al. (US 8409233), cited in IDS, as applied to claim 1 above, and further in view of Perryman et al. (US 20130310901), cited in IDS.
Concerning claims 3 and 16, Chinn discloses the invention substantially as claimed however does not show the programmable controller directs one or more of the at least one or more electrodes to stimulate a dorsal ramus nerve, or fascicles thereof, that innervate a multifidus muscle or nervous tissue associated with a dorsal root ganglia nerve or both. Perryman discloses programmable controller directs one or more of the at least one or more electrodes to stimulate a dorsal ramus nerve, or fascicles thereof, that innervate a multifidus muscle or nervous tissue associated with a dorsal 
With respect to 4, Chinn discloses the invention substantially as claimed however does not show the programmable controller directs the one or more electrodes to stimulate both the dorsal ramus nerve, and fascicles thereof that innervate the multifidus muscle and the nervous tissue associated with the dorsal root ganglia nerve simultaneously. Perryman discloses the programmable controller directs the one or more electrodes to stimulate both the dorsal ramus nerve, and fascicles thereof that innervate the multifidus muscle and the nervous tissue associated with the dorsal root ganglia nerve simultaneously (section 0173). Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Chinn by adding the programmable controller directs the one or more electrodes to stimulate both the dorsal ramus nerve, and fascicles thereof that innervate the multifidus muscle and the nervous tissue associated with the dorsal root ganglia nerve simultaneously as taught by Perryman in order to facilitate proper stimulation therapy to be delivered to a patient.
Regarding claims 7 and 11, Chinn discloses the invention substantially as claimed however does not show a fixation element. Perryman discloses a first fixation element 2002 coupled to the electrode lead proximal to at least one of the at least one or more electrodes, the first fixation element configured to anchor the electrode lead to 
Concerning claims 8 and 12, Chinn discloses the invention substantially as claimed however does not show a second fixation element. Perryman discloses a second fixation 2004 element coupled to the electrode lead distal to the first fixation element 2002, wherein the first fixation element is angled distally relative to the electrode lead and the second fixation element is angled proximally relative to the electrode lead in a deployed state, and wherein the first and second fixation elements are configured to sandwich the first anchor site therebetween (Fig. 20A, 20B, sections 0207-0208). This allows for proper placement of the lead at the stimulation site. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Chinn by adding fixation elements as taught by Perryman in order to facilitate for proper placement of the lead at the stimulation site.
With respect to claim 9, Chinn discloses the invention substantially as claimed however does not show one or more electrodes is disposed between the first and second fixation elements. Perryman discloses one or more electrodes is disposed between the first and second fixation elements (Fig. 20A, 20B, sections 0207-0208). This allows for proper placement of the lead for proper stimulation at the stimulation site. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Chinn by adding fixation elements as taught by 
Concerning claim 13, Chinn in view of Perryman, specifically Perryman discloses the first fixation element 2002 comprises a first plurality of projections and the second fixation element 2004 comprises a second plurality of projections (Fig. 20A). This allow for proper anchoring of the stimulation lead at the stimulation site. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Chinn by having a fist and second fixation elements both having plurality of projections in order to facilitate proper anchoring of the stimulation lead at the stimulation site.
With respect to claim 14, Chinn in view of Perryman, specifically Perryman discloses the first plurality of projections is radially offset from the second plurality of projections (Fig. 20A). This allow for proper anchoring of the stimulation lead at the stimulation site.
Regarding claim 20, Chin in view of Perryman, specifically Perryman disclose selecting an external programmer 902 and a handheld activator 912 (Fig. 9B, section 0132); transferring programming data to the pulse generator from the external programmer 902 (Fig. 9A, 14, section 0133, 0172, 0174-0176); and operating the handheld activator 912 to command the pulse generator to provide electrical stimulation to stimulate the tissue via the one or more electrodes responsive to the programming data (Section 0132). This allows for proper stimulation program data to be sent to implanted device. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Chinn by adding handheld .
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Examiner still finds that Chinn discloses an electrode lead 7 configured to be implanted in or adjacent to a tissue associated with control of the lumbar spine (Fig. 1A,1B, column 5 lines 17-26, Typical implants of a Spinal Cord Stimulation (SCS) system in a patient are shown in FIG. 1A and in FIG. 1B. The SCS system is comprised of at least one electrode, an electrode lead extension, and an Implantable Pulse Generator. The electrode and IPG cannot be co-located because electrode must be located at the stimulation site) and the sheath 70 sized and shaped to fit over the elongated shaft of the tunneler 68, 120 between the stopper and the threaded portion of the tunneler (Fig. 17, column 9 lines 6-7, 24-26, removable carrier cover is in place, partially covering carrier), the sheath further configured to be disposed temporarily in a subcutaneous passage (column 9 lines 13-15);
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792